      Case 2:20-cv-00082-ROS Document 98 Filed 11/13/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   U-Haul Company of Arizona,                        No. CV-20-00082-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   Tammy Lee, et al.,
13                  Defendants.
14
15          On October 8, 2020, the Court ordered Plaintiff to amend its complaint to add
16   additional defendants and file proof of service regarding those defendants. (Doc. 92). The

17   Court also ordered the parties as follows:
18                 IT IS FURTHER ORDERED no later than October 30,
                   2020, the parties shall file a stipulation for dismissal,
19                 identifying the amount to be distributed to each defendant, the
                   mailing address for each defendant, and the proposed language
20                 for a final order prohibiting future claims against Plaintiff
                   regarding the deposited funds.
21
22   (Doc. 92 at 2). On October 22, 2020, Plaintiff filed an amended complaint. In that

23   complaint, the following individuals and entities are named as defendants:

24        1. Tammy Lee, individually and as representative of the estate for Judith King;

25        2. Amanda King, individually and as representative of the estate for Brian King;

26        3. Gurmeet Singh;
27        4. Gregory Sean;
28        5. Robert Webster;
         Case 2:20-cv-00082-ROS Document 98 Filed 11/13/20 Page 2 of 3



 1         6. Lynn Trucking Inc.;
 2         7. Mountain River Trucking Co. Inc.;
 3         8. Progressive Commercial Casualty Co.;
 4         9. Alyssa King;
 5         10. Bradley King;
 6         11. Gurpreet Kaur;
 7         12. Beverley Webster;
 8         13. ACGS Marine Insurance Company.1
 9   (Doc. 93 at 2). The first eight defendants “have all been served and made appearances in
10   this action.” (Doc. 93 at 2). On October 29, 2020, Plaintiff’s counsel filed a “proof of
11   service” stating the remaining five defendants have been served.
12           Contrary to the Court’s Order requiring the parties file a stipulation for dismissal,
13   counsel for some of the defendants filed a “Status Report.” (Doc. 95). That status report
14   identifies the amount to be provided to twelve of the defendants but there is no indication
15   what amount, if any, should be distributed to ACGS Marine Insurance Company. The
16   status report also lacks any indication, such as signature by their counsel, that all parties
17   have agreed to the amounts set forth. Finally, the status report identifies “Bradley King”
18   as “Brandon King” and “Gregory Sean” as “Gregory Seal.” In light of these failures, the
19   Court cannot distribute the proceeds at this time.
20           The parties will be ordered, again, to file a stipulation for dismissal signed by all
21   parties or by their counsel. That stipulation should identify whether Defendant ACGS
22   Marine Insurance Company is entitled to any funds and, if so, its mailing address. The
23   parties should also identify the percentage of the total amount to be awarded to each
24   defendant to account for interest and fees. Finally, the stipulation for dismissal should
25   include the parties’ proposed language for a final order prohibiting future claims against
26   Plaintiff regarding the deposited funds. If no such stipulation is filed, the Court may
27   dismiss this action for failure to comply with Court Orders.
28   1
      The First Amended Complaint identifies “Starr Indemnity & Liability Company” in the
     caption but does not identify this defendant in the body of the complaint.

                                                 -2-
      Case 2:20-cv-00082-ROS Document 98 Filed 11/13/20 Page 3 of 3



 1          Accordingly,
 2          IT IS ORDERED no later than November 19, 2020, the parties shall file a
 3   stipulation for dismissal, signed by all parties or their counsel, containing the information
 4   outlined above.
 5          Dated this 12th day of November, 2020.
 6
 7
 8                                                      Honorable Roslyn O. Silver
 9                                                      Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
